

Exhibit 10.50
 


May 22, 2008




Joseph A. Heater
109 Brookhollow Drive
Downingtown, PA 19335


Re: Amendment to Employment Agreement




Dear Joe,


As Chairman of the Executive Committee of the WPCS International Incorporated
Board of Directors, I wish to inform you that the committee has duly executed a
resolution to increase your compensation. This letter shall serve as an
amendment to the employment agreement effective June 1, 2005 between Employee
and Employer (the “Agreement”). Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Agreement. Section 5 of the
Agreement is hereby amended and replaced in its entirety with the following:
___


5. Compensation of Heater. As compensation for the services provided by Heater
under this Paragraph, the Company shall pay Heater an annual salary of Two
Hundred Fifty Thousand Dollars ($250,000) to be paid in accordance with the
Company’s usual payroll procedures. In addition to the above base compensation,
Heater shall be eligible to receive bonuses based on the performance of the
Company.
___


The foregoing amendment shall be effective as of June 1, 2008. Please confirm
your acceptance by signing below.




Respectfully,


 

/s/ Norm Dumbroff       Norm Dumbroff       Chairman of the Executive Committee
      Board of Directors       WPCS International Incorporated      

 


Accepted and agreed to this the 22nd day of May 2008.




/s/ Joseph A. Heater       Joseph A. Heater              

 